Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 1 of 25 PageID #: 709




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

REPLY S.P.A.,                                 )
                                              )
          Plaintiff/Counterclaim Defendant,   )      C.A. No. 19-1524-MN
                                              )
                 v.                           )      PUBLIC VERSION
                                              )
SENSORIA, INC.                                )
                                              )
          Defendant/Counterclaim Plaintiff.   )


SENSORIA, INC.’S BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS
      DEFENDANT’S COUNTERCLAIMS PURSUANT TO RULE 12(B)(6)


                                              Peter J. Walsh, Jr. (#2437)
                                              Matthew F. Davis (#4696)
OF COUNSEL:                                   Alan R. Silverstein (#5066)
                                              POTTER ANDERSON & CORROON LLP
Patrick L. Vail                               Hercules Plaza
PATRICK L. VAIL, PLLC                         P.O. Box 951
1000 Second Avenue, Suite 1770                Wilmington, DE 19899-0951
Seattle, WA 98104                             (302) 984-6000
(206) 624-5824                                pwalsh@potteranderson.com
pvail@pvaillaw.com                            mdavis@potteranderson.com
                                              asilverstein@potteranderson.com

Dated: December 8, 2020                       Attorneys for Defendant/Counterclaim Plaintiff
Public version dated: December 16, 2020
6954368
 Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 2 of 25 PageID #: 710




                                                   TABLE OF CONTENTS


                                                                                                                                         Page

INTRODUCTION ...........................................................................................................................1

STATEMENT OF FACTS ..............................................................................................................2

ARGUMENT ...................................................................................................................................9

          I.         LEGAL STANDARD ..............................................................................................9

          II.        SENSORIA’S COUNTERCLAIMS ARE NOT TIME BARRED BY THE
                     STATUTE OF LIMITATIONS .............................................................................10

          III.       SENSORIA’S COUNTERCLAIM PLED ALL ELEMENTS OF A CLAIM FOR
                     TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
                     OPPORTUNITY ....................................................................................................14

                     A.         Sensoria Properly Alleges That Reply Intentionally Interfered With
                                The HighCape, Mediaset and Equiter Investments....................................14

                     B.         Sensoria Properly Alleges That Reply’s Actions Proximately Caused
                                Its Injuries ..................................................................................................17

          IV.        SENSORIA ADEQUATELY PLEADS A COUNTERCLAIM FOR BREACH
                     OF THE COVENANT OF GOOD FAITH AND FAIR DEALING .....................19

CONCLUSION ..............................................................................................................................20




                                                                       i
 Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 3 of 25 PageID #: 711




                                               TABLE OF AUTHORITIES

CASES

                                                                                                                              Page(s)

Agilent Techs., Inc. v. Kirkland,
   2009 WL 119865 (Del. Ch. Jan. 20, 2009) ..................................................................16, 18, 19

Airborne Health, Inc. v. Squid Soap, LP,
   984 A.2d 126 (Del. Ch. 2009)..................................................................................................20

Amirsaleh v. Bd. of Trade of City of New York, Inc.,
   2008 WL 4182998 (Del. Ch. Sept. 11, 2008) ..........................................................................20

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .................................................................................................................10

Assured Partners of Va., LLC. v. Sheehan,
   2020 WL 2789706 (Del. Super. May 29, 2020) ......................................................................12

Beard Research, Inc. v. Kates,
   8 A.3d 573 (Del. Ch. 2010). ..............................................................................................18, 19

Bell Atl. Corp. v. Twombly,
    550 U.S. 544, 127 S. Ct. 1955 (2007) .............................................................................. passim

BTIG, LLC v. Planatir Techs., Inc.,
   2020 WL 95660 (Del. Super. Jan. 3, 2020) .............................................................................12

Chamison v. HealthTrust--Hosp. Co.,
   735 A.2d 912 (Del. Ch. 1999), aff’d, 748 A.2d 407 (Del. 2000) ............................................20

Dunlap v. State Farm Fire & Cas. Co.,
   878 A.2d 434 (Del. 2005) ........................................................................................................19

Erickson v. Pardus,
    551 U.S. 89, 127 S. Ct. 2197 (2007) ..........................................................................................9

In re Burlington Coat Factory Sec. Litig.,
    114 F.3d 1410 (3d Cir. 1997)...................................................................................................10

ISN Software Corp. v. Richards, Layton & Finger, P.A.,
   226 A.3d 727 (Del. 2020) ..................................................................................................11, 12

NAMA Holdings, LLC v. Related WMC LLC,
  2014 WL 6436647 (Del. Ch. Nov. 17, 2014) ..........................................................................19




                                                                    ii
 Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 4 of 25 PageID #: 712




Oliver B. Cannon & Son, Inc. v. Fid. & Cas. Co. of New York,
    484 F. Supp. 1375 (D. Del. 1980) ............................................................................................13

Oxbow Carbon & Minerals Holdings, Inc. v. Crestview-Oxbow Acquisition, LLC,
   202 A.3d 482 (Del. 2019) ........................................................................................................19

Scott Fetzer Co. v. Douglas Components Corp.,
   1994 WL 148282 (Del. Ch. Apr. 12, 1994) .............................................................................13

Shea v. Delcollo and Werb, P.A.,
   977 A.2d 899 (Table), 2009 WL 2476603 (Del. Aug. 13, 2009) ............................................12

TL of Fla., Inc. v. Terex Corp.,
   54 F. Supp. 3d 320 (D. Del. 2014) ...........................................................................................14

U.S. National Bank Association v. Gunn,
   23 F. Supp. 3d 426 (D. Del. 2014) ...........................................................................................16

Wayman Fire Protection, Inc. v. Premium Fire and Security LLC,
  2014 WL 897223 (Del. Ch. Mar. 5, 2014). .............................................................................18



RULES

Fed. R. Civ. P. 12(b)(6)................................................................................................................1, 9




                                                                    iii
    Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 5 of 25 PageID #: 713




        Counterclaim Plaintiff Sensoria, Inc. (“Sensoria”), by and through its undersigned

counsel, hereby opposes Counterclaim Defendant Reply S.p.A’s (“Reply”) Motion to Dismiss

Defendant’s Counterclaims Pursuant to Rule 12(b)(6) (D.I. 76, 77 (the “Motion”)) or, in the

alternative, requests leave to file amended counterclaims.1

                                        INTRODUCTION

        This case arises from the business relationship between Reply S.p.A. (“Reply”) and

Sensoria, Inc. Reply, as the majority investor in Sensoria had the sole right to approve certain

types of investments in Sensoria. Despite promises to help Sensoria grow and knowing that

Sensoria needed investment capital to continue its business, Reply blocked every investment

opportunity presented to Sensoria in an effort to devalue the company so that Reply could

acquire it and its valuable intellectual property. Frustrated and operating a stalled business as a

result of Reply’s actions, Sensoria brought Counterclaims for tortious interference with

prospective business opportunity and breach of the implied covenant of good faith and fair

dealing.

        Reply’s motion to dismiss should be denied for the following reasons:

           Reply’s statute of limitations defense ignores whole sections of the Counterclaims

            alleging Reply’s blocking of potential investment well after the critical date identified

            by Reply. Further, Sensoria had no reason to know Reply was intentionally blocking

            outside investment. Accordingly, Sensoria’s claims are not time barred.



1
 Pending decision on Sensoria’s motion to dismiss which was decided on September 22, 2020
(D.I. 77) and the filing of Sensoria’s Counterclaims and the pending motion to dismiss, neither
party has served any written discovery or discovery requests other than initial disclosures. The
parties have agreed to extend discovery accordingly and intend to present a revised schedule
shortly. The parties have also stipulated to extend the time to amend the parties’ pleadings to
February 26, 2020. D.I. 79. Accordingly, if the Court is inclined to grant Reply’s motion,
Sensoria respectfully requests that it be permitted to amend its Counterclaims.
 Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 6 of 25 PageID #: 714




          Sensoria adequately pled its claim for tortious interference with prospective business

           opportunity by alleging that Reply knew of Sensoria’s financial condition and need

           for investment yet intentionally blocked any investment so that Reply could acquire

           Sensoria and its intellectual property. With regard to proximate cause, it was Reply

           and Reply alone that failed to approve an investment despite high interest from

           multiple investors.

          Sensoria also adequately pled its claim for breach of the covenant of good faith and

           fair dealing because Reply, having the ultimate discretion to approve investments,

           failed to exercise its discretion reasonably and in good faith by refusing to respond to

           or approve potential investments that were necessary for Sensoria to continue

           operations.

                                  STATEMENT OF FACTS

                                    Reply Invests In Sensoria

       Sensoria is a Delaware corporation in the business of body-sensing wearable devices.

Davide Vigano (“Vigano”) and Maurizio Macagno (“Macagno”) are founders of, and the CEO

and CTO, respectively, of Sensoria. Sensoria designs, develops and sells smart garments and

wearable products that communicate data regarding the wearer’s activity, health and fitness. D.I.

70 (“Counterclaims”) ¶ 5.

       In 2014, Reply approached Sensoria about making an investment in Sensoria. Mario

Rizzante, Reply’s President and Founder, and Tatiana Rizzante, Reply’s CEO, reached out to

Vigano and asked to invest. Id. ¶ 8. Reply also promised Sensoria that it would bring customers

and business partners to Sensoria. Id. Reply is the largest system integration company in Italy




                                                 2
 Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 7 of 25 PageID #: 715




so, naturally, Sensoria was excited to have Reply as an investor and partner. Id. ¶ 10. Driving

Reply’s interest, Reply valued Sensoria’s intellectual property at approximately $20 million. Id.

       On or about July 14, 2014, Reply purchased 6,843,100 Series A Shares of Sensoria

pursuant to the Sensoria, Inc. Series A Preferred Stock Purchase Agreement (the “PSPA”).

Attached as exhibits to the PSPA (and attached to Reply’s Complaint (D.I. 1) in this action) are,

inter alia, an Amended and Restated Certificate of Incorporation of Sensoria, Inc. and an

Investor Rights Agreement (“IRA”). As a result of the purchase, Sensoria became and has

remained the majority Series A stockholder of Sensoria, Inc. Counterclaims ¶ 13.

       Article IV, Section C(2)(c) of the Amended and Restated Certificate of Incorporation of

Sensoria, Inc., attached as Exhibit B to the PSPA, states that the holders of Common Stock and

Preferred Stock “shall be entitled to vote on the election of the members of the Board” and that if

any “director serving on the board is designated as the ‘Preferred Director’ pursuant to the

[Voting Agreement]…then such director shall be deemed to be the ‘Series Designee’ for

purposes hereof.” Id. ¶ 14. Thus, by controlling the majority of Series A stock, Reply was able,

in its sole discretion, to elect the Series A Designee.

       Pursuant to Article IV, Section C(2)(b)(i) of the Amended and Restated Certificate of

Incorporation of Sensoria, Inc., a majority of the outstanding shares of Series Preferred has to

approve “any authorization, issuance or any designation, whether by reclassification or

otherwise, of any new or existing class or series of stock or any other securities convertible into,

or exercisable for, equity securities of the Company having rights, preferences or privileges

senior to or on parity with the Series Preferred.” Id. ¶ 15. Accordingly, Reply had to approve

any authorization or issuance of new stock that would have rights similar to Reply’s Series A

Preferred Stock.




                                                  3
 Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 8 of 25 PageID #: 716




       Pursuant to Section 3.7(b) of the IRA, the Series A Designee to the Sensoria Board of

Directors is required to approve the “incurrence [of] any indebtedness in excess of $500,000.00

that is not already included in a Board-approved budget with the approval of the Series A

Designee, other than trade credit incurred in the ordinary courts of business.” Id. at ¶ 16.

       Combined, these provisions of the various agreements governing the relationship

between Sensoria and Reply essentially gave Reply the ability to abuse its position as majority

stockholder to block any additional significant investment in Sensoria.

                         Reply Blocks Investment by HighCape Capital

       In May of 2016, representatives of HighCape Capital (“HighCape”) and Sensoria met in

Boston, Massachusetts to discuss an investment in Sensoria. Id. at ¶ 22. HighCape, a growth

equity fund that invests in commercial-stage healthcare and life sciences companies, had

followed Sensoria for two years and was interested in investing at least             . Id. at ¶¶ 22,

23. Reply insisted that Richard Hadden, a Reply Partner, Emanuele Angelidis (“Angelidis”),

CEO of Breed Reply (Reply’s wholly owned subsidiary investment entity in the United

Kingdom) and others, negotiate the terms of the investment. Id. at ¶ 23. Marco Cusinato

(“Cusinato”), Reply’s Series A Designee to the Board of Directors did not participate in the

negotiations despite Sensoria’s request.

       On July 6, 2016, HighCape formally sent an investment term sheet to Sensoria with the

purpose of negotiating a deal to provide the needed capital for Sensoria to enter the healthcare

space. Id. at ¶ 25. Despite the work that had been done to that point, and HighCape’s clear

intent to invest in Sensoria, Reply failed to make progress on the deal by, on multiple occasions,

failing to communicate internally or to follow up with Sensoria and HighCape. Id. at ¶ 26.




                                                 4
 Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 9 of 25 PageID #: 717




Sensoria, desperate for the capital to be provided by HighCape, which would also attract

additional investors, urged Reply to authorize the deal. Id.

       When it did respond, Reply frustrated and impeded both Sensoria’s leadership and

HighCape by refusing to negotiate terms in good faith and in a reasonable amount of time. Over

Sensoria’s protests, Reply added terms to the deal that would have only benefitted Reply and

made the deal harder for HighCape to accept. Id. at ¶ 27.

       Frustrated with the lack of progress, in October 2016, Dean Tozer, one of HighCape’s

partners, stated




                                                                     Id. at ¶ 28.

       But that final version never came and in December 2016, HighCape withdrew from

negotiations. Id. at ¶ 29.

                             Reply Blocks Investment by Mediaset S.p.A.

       Between 2016 and 2018, Reply engaged in negotiations for a potential

investment by Mediaset S.p.A. (“Mediaset”). Again, just as it did in the HighCape negotiations,

Reply insisted that Reply’s own officers negotiate the deal. This time, Angelidis was joined by

Daniele Angelucci (“Angelucci”), Reply’s CFO, to negotiate with Mediaset. And, once again,

Cusinato ignored the negotiations and refused to participate. Id. at ¶ 33.

       Mediaset provided several term sheets, each providing reasonable terms for investment

that Reply either refused to approve, ignored or insisted on other terms that would never be

accepted by Mediaset. Id. at ¶ 32. Nevertheless, in 2018, attempting to salvage the deal,

Sensoria provided a new strategy and Mediaset provided a new term sheet in an effort to restart




                                                 5
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 10 of 25 PageID #: 718




negotiations but Reply again failed to act or approve the investment. Id. at ¶ 34. When

negotiations terminated in 2018 due to Reply’s failure to approve a deal, the investment being

considered was in the range of                             . Id. at ¶ 36.

                            Reply Blocks Investment by Equiter S.p.A.

       In 2018, Sensoria applied to an Italian Government R&D investment vehicle lead by

Equiter S.p.A. (“Equiter”), an Italian investor associated with the Italian government. Sensoria

immediately notified Reply of the potential investment. Id. at ¶ 47. Reply, responded that it was

not interested in pursuing funding for Sensoria that would require corporate restructuring even

though Sensoria assured Reply that Reply would not have to make any additional investment to

participate in the restructuring. Id.

       Sensoria, nevertheless, tried to put together a deal that would work. On August 23, 2018,

a Sensoria board meeting was called where directors Vigano and Macagno reported to Reply’s

Series A Designee that Equiter had reviewed the proposed technical and business plan and it was

scored very high by Equiter’s due diligence teams. Id. at ¶ 48. Equiter proposed investing

            to create a European entity or restructuring Sensoria into a new company in Italy. Id.

       Hoping to convince Reply that this deal was in everyone’s best interest, on September 24,

2018 Vigano and Macagno flew to Turin, Italy to meet with Equiter, first, then Reply in person.

Despite Sensoria’s efforts, Rizzante and Angelucci refused to even talk to Equiter about the new

proposed investment. Id. at ¶ 49.

       Sensoria continued to try to move the investment forward but was again held back by

Reply’s actions. On or about October 17, 2018, Sensoria learned from Equiter that Reply’s

public balance sheet stated that Reply valued its investment in Sensoria at no value whatsoever.

Sensoria asked for an explanation from Reply, but none was provided. Equiter even asked to




                                                6
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 11 of 25 PageID #: 719




discuss the same with Reply but Reply refused thus forcing Equiter to withdraw from the

negotiations. Id. at ¶51.

       Nevertheless, on February 13, 2019, Equiter, still interested in investing, contacted

Sensoria to inform it that a meeting between Equiter and Reply would take place in Turin.

Curiously, Reply never informed Sensoria of the meeting nor did Reply tell Sensoria of the

outcome of the meeting. Id. at ¶ 52. For reasons still unknown to Sensoria and in spite of

multiple requests, Equiter’s proposed                     investment—                          —

was also rejected by Reply, just as Reply had blocked the investments from HighCape and

Mediaset. Id. at ¶53.

                                Sensoria’s Financial Condition

       Reply’s initial investment in Sensoria was not enough for Sensoria to bring its products to

market and become self-sufficient. Indeed, in March of 2016, with Sensoria’s financial

condition worsening, Sensoria asked for and Reply agreed to a loan for €230,000 so that

Sensoria could pay for research and development salaries and other operating expenses. In

October of 2016, Reply made another loan to Sensoria for $1,075,000 for the same purpose. Id.

at ¶ 37. In conjunction with those loans, Reply instructed Sensoria to spend

in advisory services fees to Breed Reply and has also spent an additional          on services

provided by Air Reply (also a fully owned subsidiary of Reply). Such efforts resulted in no

investments. Id. at ¶ 38.

       These efforts were made in recognition by both Reply and Sensoria that additional

investment was needed. Id. at ¶ 39. Such need was expected. As known to Reply, the 2016

loans were not sufficient to operate the business in the long term. Over the course of the

relationship, Sensoria provided to Reply comparative data of total fundraising to date for




                                                7
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 12 of 25 PageID #: 720




Sensoria versus other startups in the same industry. Such data showed capital raised at a rate of

two and three times more than Sensoria, indicating the need to raise new capital to sustain the

nascent business and compete on a field level with the other companies. But, not a single

investor was secured by Breed Reply or Reply’s subsidiaries for Sensoria. Id.

       By early 2017, Sensoria’s financial condition had become dire. Id. at ¶ 37. During an in-

person business update meeting in Milan, Italy in April 2017, Sensoria’s management team

presented to Rizzante a plan that required additional investments to get to profitability. Id. At

that meeting Rizzante made Sensoria’s directors believe that Reply was more than willing to

invest in Sensoria through a Series B stock offering. Reply even conducted due diligence in

support of further investment, including conducting due diligence on Sensoria’s customers. Id.

Despite Sensoria’s need for capital immediately, Reply took months to complete due diligence

on a company Reply had been invested in and held a board seat for nearly three years. In the

meantime, Sensoria ran into the very cash flow problems it had told Reply about at the beginning

of the year. To make matters even worse, at the end of the process Reply informed Sensoria that,

although the pipeline looked promising, Reply had decided not to invest. Id.

       On June 29, 2017, Reply summoned Vigano and Macagno again from Seattle,

Washington to travel urgently to Turin, purportedly to discuss a new Reply investment,

management and business plan for Sensoria. Id. at ¶ 42. Vigano and Macagno met with

Rizzante, Angelucci, Reply’s CFO, and Angelidis, Breed Reply’s CEO. Instead of a meeting

designed to help Sensoria move forward, Reply ambushed Sensoria, claiming the 2016 loans

were due and that Sensoria was failing. Id. Reply proposed a complete asset purchase of

Sensoria, including all of its technology, intellectual property, employees and other assets for just




                                                 8
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 13 of 25 PageID #: 721




               Id. Although Vigano and Macagno returned to the United States and began to

consider the offer, a few weeks later Reply rescinded the offer. Id. at ¶ 43.

        When Reply refused to invest, Vigano and Macagno proposed different alternative

options including acquiring a license in exchange for cash from their own personal savings to

inject into the company to be able to pay salaries. Id. at ¶ 44. Vigano and Macagno even offered

to resign if the proposal was not acceptable. Sensoria discussed these options via email and

during multiple phone conversations with Rizzante, Angelucci, and Cusinato. None of the

options were approved.

        To keep the business going, Vigano and Macagno continued to use their personal savings

to provide capital to Sensoria to pay salaries and other expenses. They restructured the business

to reduce costs. Vigano and Macagno have taken no compensation from Sensoria since July

2017 through the present. Id. at ¶ 46. Despite being hopeful that either the Mediaset or Equiter

investments, with negotiations continuing into 2018 and 2019, respectively, would come

through, Reply rejected both and Sensoria continues to operate with meager financial resources.

                                           ARGUMENT

   I.      LEGAL STANDARD

        In considering a motion to dismiss filed under Fed. R. Civ. P. 12(b)(6), the Court must

accept all factual allegations in a complaint as true and consider them in the light most favorable

to plaintiff. Erickson v. Pardus, 551 U.S. 89, 127 S. Ct. 2197 (2007). A complaint must contain

“‘a short and plain statement of the claim showing that the pleader is entitled to relief,’ in order

to ‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955 (2007). “The issue is not

whether a plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to




                                                  9
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 14 of 25 PageID #: 722




support the claims.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir.

1997). A claim is facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Asking for plausible grounds does not impose a

probability requirement at the pleading stage; it simply calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence.” Bell Atl. Corp., 550 U.S. 544 at 545, 127 S. Ct.

at 1959.

         Here, the allegations of Sensoria’s Counterclaims far exceed the pleading requirements

and Reply’s motion to dismiss should be denied.

   II.      SENSORIA’S COUNTERCLAIMS ARE NOT TIME BARRED BY THE
            STATUTE OF LIMITATIONS

         Sensoria’s Counterclaims are clearly not time barred because most of the facts alleged

occurred within the three-year statute of limitations. Curiously, Reply’s opening brief ignores

Sensoria’s Counterclaims’ plainly alleged years-long history of blocked investments and instead

focuses on just a few dates mentioned therein. Further, because Reply hid from Sensoria that its

objective was to block any further investment in Sensoria and thus cause Sensoria to fail

financially, and because Sensoria could not have suspected Reply’s true intent until Reply had

blocked both the Mediaset and Equiter investments, the statute of limitations should be tolled.

         Reply incorrectly argues that “Sensoria’s Counterclaims accrued in 2016 at the latest,

when Sensoria alleges Reply “frustrated and impeded its relationship with HighCape.” Motion

at 5. Reply also argues that “Reply’s involvement in the Mediaset negotiations were “beginning

around the same time as the HighCape negotiations” in an attempt to set the relevant time of

injury in 2016. Id. Both arguments miss the point. First, Sensoria’s Counterclaims are clearly

premised on the actions Reply has taken over the course of the parties’ relationship from 2016 to



                                                 10
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 15 of 25 PageID #: 723




as recently as 2019. Counterclaims ¶¶ 61-62 (tortious interference); ¶ 67-69 (breach of implied

covenant). Reply, however, appears to almost exclusively focus its argument on the HighCape

negotiations. Although those negotiations concluded in 2016, it was but one negotiation of

several that Reply blocked. While Sensoria might have been able to withstand the HighCape

negotiation failing, particularly with the Mediaset negotiation pending at the same time and

continuing on until 2018, Sensoria could not withstand, nor could it predict, having every

significant investment opportunity blocked by Reply. And that is exactly what Reply did.

       Second, and plainly obvious from the allegations of the Counterclaims, the Mediaset

negotiations were ongoing until 2018. Counterclaims ¶¶ 32 (“From 2016 to 2018), 34 (“after

two years of interest from Mediaset, in 2018), 36 (“The investment, which by 2018 was

estimated to be in the range of                           ). Reply simply ignores these plainly

obvious allegations.

       Third, Reply does not even mention the Equiter investment in its statute of limitations

argument. The negotiations over the Equiter investment, which Reply also blocked, took place

beginning in 2018 and continued into 2019 (Id. ¶¶ 47, 52). Thus, all events related to the Equiter

investment occurred within the statute of limitations period defined by Reply. See Motion at 6

(“the claims must have accrued after October 13, 2017 to satisfy the statute of limitations”).

       Reply attempts to avoid facts occurring after October 13, 2017 by arguing that “a cause

of action accrues at the time of the wrongful act.” Motion at 6. But the cases Reply replies on

are completely distinct from the facts here. In ISN Software Corp. v. Richards, Layton & Finger,

P.A., defendants were accused of giving incorrect advice on a merger agreement which later

resulted in financial losses for plaintiff. 226 A.3d 727, 729-731 (Del. 2020). There, the Court

found the injury to occur on the date that defendant told plaintiff it had given incorrect advice on




                                                 11
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 16 of 25 PageID #: 724




the merger agreement, approximately one week after the transaction relying on the incorrect

advice closed. Id. at 735 n.36. The Court did, however, toll the statute of limitations for that

intervening week between when the injury occurred (the transaction closing date) and when

plaintiff became aware of the error. Id.

       Similarly, in Shea v. Delcollo and Werb, P.A., also cited by Reply, defendant failed to

remove plaintiff’s ex-husband form a deed to their shared property despite defendant’s request

that plaintiff do so and the ex-husband’s request for the same. 977 A.2d 899 (Table), 2009 WL

2476603, at *1-2 (Del. Aug. 13, 2009). Despite the finding that the injury occurred nearly four

years before the complaint was filed and that the claim was subject to a three-year statute of

limitations, the court held that the time of discovery rule applied and tolled the statute of

limitations because plaintiff was blamelessly ignorant of her inherently unknowable claim until

she discovered. Id. at *3.

       Under Delaware’s discovery rule, the statute of limitations is tolled in the event of

“concealment or fraud,” or when the injury to the plaintiff is “inherently unknowable and the

[plaintiff] is blamelessly ignorant of the wrongful act and the injury complained of.” Coleman v.

PricewaterhouseCoopers, LLC, 854 A.2d 838, 842 (Del. 2004) (footnote omitted). The statute

of limitations is tolled for tortious interference and breach of the covenant of good faith and fair

dealing claims where the doctrines of inherently unknowable injury and fraudulent concealment

apply. BTIG, LLC v. Planatir Techs., Inc., 2020 WL 95660, at *5 (Del. Super. Jan. 3, 2020)

(denying motion to dismiss where plaintiff alleged it only discovered defendant’s decision to

block any transaction by plaintiff within the statute of limitations period); Assured Partners of

Va., LLC. v. Sheehan, 2020 WL 2789706, at *19 (Del. Super. May 29, 2020).




                                                 12
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 17 of 25 PageID #: 725




       Accordingly, regardless of when Reply began to intentionally block investment in

Sensoria, Sensoria’s allegations establish entitlement to tolling under the time of discovery

doctrine. At the time the HighCape deal fell apart, the time at which Reply alleges the statute of

limitations period began, Sensoria and Reply were in active negotiations with Mediaset for a

        investment in Sensoria. Although Sensoria at that time may have understood that Reply

and HighCape were unable to work together, Sensoria had no reason to believe that Reply

intentionally blocked the deal with HighCape and that Reply would continue to do so with the

nefarious motive of taking Sensoria for itself. Indeed, it was not until much later, after Reply

blocked the Mediaset and Equiter investments, that Sensoria realized that Reply’s intent was to

block any further investment from interested parties in an attempt to secure Sensoria’s valuable

IP for itself. Counterclaims at ¶¶ 57-59.2

       Further, Reply actively hid its intent to force Sensoria into financial failure by continuing

to impose itself on investment negotiations and blocking the same under the guise of assisting

Sensoria and by leading Sensoria to believe that it would continue to support Sensoria by itself

investing and encouraging the investment of third parties. Sensoria believes that discovery will

uncover evidence of Reply’s true intentions to conceal its objectives from Sensoria and it should

have the opportunity to take discovery to prove the same. See TL of Fla., Inc. v. Terex Corp., 54


2
  Alternatively, because Sensoria’s claims constitute claims for a continuing tort and a continuing
breach of contract, where damages cannot fully be calculated until the actions cease, the statute
of limitations does not begin to run. Oliver B. Cannon & Son, Inc. v. Fid. & Cas. Co. of New
York, 484 F. Supp. 1375, 1390 (D. Del. 1980) (“In the case of a continuing tort, Delaware courts
have held that where there is a continuing injury whose damages cannot be determined until the
cessation of the wrong, the statute of limitations begins to run no earlier than the last date of that
wrong.”); Scott Fetzer Co. v. Douglas Components Corp., 1994 WL 148282, at *5 (Del. Ch. Apr.
12, 1994) (“Where there is a continuing contract and a continuing breach, the applicable statute
of limitations begins to run only when full damages can be ascertained and recovered.”). The
statute of limitations should be tolled because Sensoria’s injury is due to Reply’s intentional
blocking of any investment over more than three years into 2019, not just a discrete injury during
the HighCape negotiations as Reply suggests.

                                                 13
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 18 of 25 PageID #: 726




F. Supp. 3d 320, 329 (D. Del. 2014) (“Frequently, determining whether the statute of limitations

has been tolled pursuant to the “discovery rule” or due to fraudulent concealment requires a

factual inquiry not amenable to resolution on a motion to dismiss.”).

          Finally, even if the Court finds that Counterclaims related to the HighCape investment

have expired, the same Counterclaims are timely pled as to the Mediaset and Equiter

investments, both investments valued in the millions of dollars. Such claims should not be

separately dismissed pursuant to the statute of limitations. Reply has made no such argument.

   III.      SENSORIA’S COUNTERCLAIM PLED ALL ELEMENTS OF A CLAIM FOR
             TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
             OPPORTUNITY

          Reply complains that Sensoria’s Counterclaim for tortious interference with prospective

business opportunity does not adequately plead the elements of intent and proximate cause. But

instead of pointing to supposed deficiencies in Sensoria’s pleading, Reply simply argues that its

version of the facts—that Reply was protecting its own business interests, is correct. But that is

not the standard at the motion to dismiss stage. Under well-settled law, “a judge ruling on a

defendant’s motion to dismiss a complaint must accept as true all of the factual allegations

contained in the complaint.” Bell Atl. Corp., 550 U.S. at 572, 127 S. Ct. at 1975.

          A. Sensoria Properly Alleges That Reply Intentionally Interfered With The
             HighCape, Mediaset and Equiter Investments

          As Reply recognizes in its brief, to properly allege an intentional act, Sensoria must

allege facts demonstrating “or that at least raise a reasonable inference,” that Reply knew an

injury was certain or was substantially certain to occur as a result of Reply’s actions. Motion at

8. Sensoria’s allegations easily meet this burden.

          The Counterclaim clearly alleges, and Reply does not dispute, that in 2016 Sensoria was

already in desperate need of capital and Reply knew this. Counterclaims at ¶¶ 37-39. The



                                                   14
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 19 of 25 PageID #: 727




Counterclaim further makes clear that Reply was well-aware that Sensoria believed it needed

additional capital to be competitive within the market. Id. at ¶ 39. Then, in 2017, Sensoria again

informed Reply that it was having cash flow issues. Id. at ¶ 41. Sensoria even told Reply that its

founders would have to inject cash from their own personal savings to pay salaries. Id. at ¶ 44.

Sensoria even told Reply it would be unable to pay back money it borrowed from Reply in 2016

if Reply did not cooperate with the Equiter investment. Id. at ¶ 48. Clearly, Reply knew that if

additional investment did not come, Sensoria would suffer damages.

       Further, Reply had to know that its actions would preclude any investment from taking

place. Reply and its board designee, pursuant to the Amended and Restated Certificate of

Incorporation and the IRA, had the exclusive right to approve virtually any significant

investment in Sensoria. See id. at ¶¶ 14-17. With that power in hand, Reply simply refused to

agree to any investment and made clear to potential investors that it was not interested in

investment by delaying negotiations and suggesting unreasonable terms.

       Finally, Sensoria plausibly alleges that Reply blocked investments by HighCape,

Mediaset and Equiter so that Reply could acquire Sensoria and its valuable intellectual property.

Id. at ¶¶ 57-59. To be clear, there is no dispute that Reply never approved an investment from

HighCape, Mediaset and Equiter. That Reply disagrees with Sensoria’s allegations as to Reply’s

intent is not relevant to resolving this motion.

       In response to Sensoria’s allegations, Reply argues that it was protecting its business

interests. Motion at 8, 10 and 11. First, that is merely a dispute over the facts. At the pleadings

stage, the Court should accept the allegation that Reply was acting to injure Sensoria so that it

could take Sensoria’s intellectual property for itself. Second, the cases relied upon by Reply are

not helpful to its motion. Rather, the cases support denying Reply’s motion to dismiss.




                                                   15
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 20 of 25 PageID #: 728




       Reply primarily relies on U.S. National Bank Association v. Gunn, 23 F. Supp. 3d 426

(D. Del. 2014) to support its position that Sensoria has not adequately pled that Reply’s actions

were intentional and wrongful. But that opinion denies a motion for summary judgment by

plaintiff finding that there are disputed issues of material fact precluding summary judgment. Id.

at 437 (“Nonetheless, based upon the record before it, the Court has insufficient evidence to

conclude that Gunn’s litigious efforts to claim ownership to the property were made in bad faith

given his adamant, albeit unsuccessful, assertions that the property belongs to him. Because

there remain disputes of fact, the Court will deny summary judgment as to Count IV.”). In

addition to applying a wholly different standard than applicable here, the case gives no guidance

as to the minimum showing necessary for a claim to overcome a motion to dismiss.

       But such guidance is found within the very cases cited by Reply. First, generally, the bar

to survive a motion to dismiss is low. Bell Atl. Corp., 550 U.S. at 556, 127 S. Ct. at 1965 (“And,

of course, a well-pled complaint may proceed even if it strikes a savvy judge that actual proof of

those facts is improbable, and that a recovery is very remote and unlikely.”) (quotation marks

omitted). More specific to the issue raised by Reply, in Agilent Techs., Inc. v. Kirkland when

discussing plaintiff’s claim for tortious interference with prospective business relations, the court

denied defendants’ motion to dismiss stating: “AMT’s pleading barely passes muster, a reality

that suggests that AMT may have difficulty ultimately prevailing on its Counterclaim. But that

assessment does not alter AMT’s legal right to proceed to discovery on a well-pled complaint.”

2009 WL 119865, at *10 (Del. Ch. Jan. 20, 2009). Accordingly, even if there is some dispute

over whether Reply acted to protect its interests versus wrongly interfering with investments in

Sensoria, Reply’s motion should be denied, and this case should proceed to discovery.




                                                 16
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 21 of 25 PageID #: 729




       B. Sensoria Properly Alleges That Reply’s Actions Proximately Caused Its Injuries

       Reply simply ignores the allegations of Sensoria’s Counterclaim by arguing that Reply

was not the proximate cause of Sensoria’s failure to receive investments from HighCape,

Mediaset and Equiter. For example:

          “Reply’s failure to move the deal forward continued, despite Sensoria’s pleas for

           Reply to let the deal proceed on the terms HighCape had agreed to in August.”

           Counterclaims ¶ 27

          “Indeed, after two years of interest from Mediaset, in 2018, after the presentation of a

           new strategy by Sensoria, Mediaset provided a new term sheet to restart the

           negotiations but yet again, Reply failed to act or to approve the investment for

           Sensoria.” Id. ¶ 34.

          “For reasons unknown to Sensoria and in spite of multiple requests, Equiter’s

           proposed                      investment—                          —was also blocked

           by Reply, just as Reply had blocked the investments from HighCape and Mediaset.

           No alternative option was proposed by Reply despite Reply knowing of Sensoria’s

           dire financial condition.” Id. ¶ 53.

       Reply’s mere dispute that the three potential investors in Sensoria failed to invest because

of Reply’s actions ignores that Reply was the party negotiating these deals, at its own insistence,

and in each circumstance the potential investor presented term sheets and proposals which Reply

refused to approve despite Sensoria’s approval, urging, and financial condition. Counterclaims

¶¶ 25, 32, 48. To be clear, Sensoria is not just alleging that “potential investors ultimately

decided to not invest in Sensoria” (Motion at 12 (emphasis added)), Sensoria alleges that Reply

failed to approve and otherwise blocked investment by such investors, despite negotiations




                                                  17
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 22 of 25 PageID #: 730




between the parties lasting for years and although Reply failed to act, the investors continued to

seek to invest in Sensoria. At the very least, Sensoria has adequately pled that Reply caused

these potential investments to fail. To the extent Reply argues that it was just protecting its

business interests, that is a dispute to be settled after discovery.

        Indeed, in both of the cases cited by Reply in support of its argument on this point, the

court was considering liability post trial. In Beard Research, Inc. v. Kates, the court, after trial,

found defendants liable for tortious interference with prospective business relations. 8 A.3d 573,

607-613 (Del. Ch. 2010). Similarly, in Wayman Fire Protection, Inc. v. Premium Fire and

Security LLC, the court was deciding the tortious interference claim after trial and post-trial

briefing. 2014 WL 897223, at *9 n.81 (Del. Ch. Mar. 5, 2014). Although the court in Wayman

found no proximate cause, it did so based on facts presented at trial that plaintiff performed

poorly and failed to submit a bid that conformed to the requirements of the business target. Id. at

*11. Accordingly, the court held that plaintiff’s failure to secure the contract was completely

within plaintiff’s control and therefore any improper actions undertaken by defendant were not

the cause of plaintiff failing to secure the contract. Id. Here, not only did Sensoria’s potential

investors provide term sheets confirming their readiness to invest in Sensoria, they worked

tirelessly with Sensoria and, unfortunately, Reply, to reach agreement while Reply, and not

Sensoria, refused to approve any investment. In stark contrast to the facts of Wayman, Reply is

the only cause of record. To the extent Reply disputes the same, the Court should decide such

issues of fact at least after discovery, if not trial, as the courts did in Beard Research and

Wayman. See also Agilent Techs., Inc., 2009 WL 119865 at *10; Bell Atl. Corp., 550 U.S. at

556, 127 S. Ct. at 1965.




                                                   18
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 23 of 25 PageID #: 731




    IV.      SENSORIA ADEQUATELY PLEADS A COUNTERCLAIM FOR BREACH
             OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

          Reply was required to act in good faith and with due diligence in fulfilling its contractual

obligations. The implied covenant of good faith and fair dealing attaches to every contract under

Delaware law. The implied covenant requires a contracting party “to refrain from arbitrary or

unreasonable conduct which has the effect of preventing the other party to the contract from

receiving the fruits of the bargain.” Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 442

(Del. 2005) (quotation marks omitted). It is especially appropriate where the parties may have

had “understandings or expectations that were so fundamental that they did not need to negotiate

about those expectations.” NAMA Holdings, LLC v. Related WMC LLC, 2014 WL 6436647, at

*16 (Del. Ch. Nov. 17, 2014). Particularly relevant here, the implied covenant of good faith and

fair dealing applies “when a party to the contract is given discretion to act as to a certain subject

and it is argued that the discretion has been used in a way that is impliedly proscribed by the

contract’s express terms.” Oxbow Carbon & Minerals Holdings, Inc. v. Crestview-Oxbow

Acquisition, LLC, 202 A.3d 482, 504 n.93 (Del. 2019).

          Fundamental to the expectations of both parties to this relationship was the obligation

that Reply would assist Sensoria and, at the very least, not prevent Sensoria from ever receiving

a significant third-party investment. Here, Reply was trusted with the sole discretion to approve

investments which would indebt Sensoria in amounts greater than $500,000 or create new or

modify existing classes of stock. Practically speaking, other than an investor simply handing

over money to Sensoria, this covered the range of potential further investment in Sensoria.

Sensoria expected, even though it was not explicitly stated in the parties’ written agreements,

that Reply would not block every major investment opportunity so that it could acquire Sensoria

and its valuable intellectual property for itself.



                                                     19
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 24 of 25 PageID #: 732




       Rather, it was required that Reply would exercise its discretion reasonably. Amirsaleh v.

Bd. of Trade of City of New York, Inc., 2008 WL 4182998, at *8 (Del. Ch. Sept. 11, 2008)

(“Simply put, the implied covenant requires that the “discretion-exercising party” make that

decision in good faith.”) (denying summary judgment where factual issues remained as to

whether defendants acted in good faith); Chamison v. HealthTrust--Hosp. Co., 735 A.2d 912,

920 (Del. Ch. 1999), aff'd, 748 A.2d 407 (Del. 2000) (“This implied covenant is a judicial

convention designed to protect the spirit of an agreement when, without violating an express

term of the agreement, one side uses oppressive or underhanded tactics to deny the other side the

fruits of the parties' bargain.”) (finding breach of implied covenant where complete discretion to

select counsel was exercised to select counsel deemed inadequate by client for refusal to

advocate selected defenses); Airborne Health, Inc. v. Squid Soap, LP, 984 A.2d 126, 146–47

(Del. Ch. 2009) (“When a contract confers discretion on one party, the implied covenant requires

that the discretion be used reasonably and in good faith.”).

       In view of the cases cited above, the complete control Reply exerted over the investment

negotiations and Reply’s refusal to approve any plan for investment, there exists a well-pled

claim for breach of the covenant of good faith and fair dealing. Sensoria adequately pleads that

Reply breached the covenant of good faith and fair dealing when it blocked investments so that it

could force Sensoria into financial distress for Reply’s own benefit. Reply’s motion to dismiss

should be denied.

                                         CONCLUSION

       For the forgoing reasons, the Court should deny Reply’s Motion to Dismiss or, in the

alternative, grant Sensoria leave to file amended counterclaims.




                                                20
Case 1:19-cv-01524-MN Document 82 Filed 12/16/20 Page 25 of 25 PageID #: 733




                                           POTTER ANDERSON & CORROON LLP


OF COUNSEL:                                By: /s/ Alan R. Silverstein
                                                 Peter J. Walsh, Jr. (#2437)
Patrick L. Vail                                  Matthew F. Davis (#4696)
PATRICK L. VAIL, PLLC                            Alan R. Silverstein (#5066)
1000 Second Avenue, Suite 1770                   Hercules Plaza
Seattle, WA 98104                                P.O. Box 951
(206) 624-5824                                   Wilmington, DE 19899-0951
pvail@pvaillaw.com                               (302) 984-6000
                                                 pwalsh@potteranderson.com
                                                 mdavis@potteranderson.com
                                                 asilverstein@potteranderson.com

Dated: December 8, 2020                    Attorneys for Defendant/Counterclaim Plaintiff
Public version dated: December 16, 2020
6954368




                                          21
